           Case 1:99-cr-00075-RA Document 201 Filed 12/14/20 Page 1 of 1
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 12/14/2020


 UNITED STATES OF AMERICA
                                                                 No. 99-CR-75 (RA)
                         v.
                                                                       ORDER
 ROBERTO BERAS,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

         A telephone conference regarding Mr. Beras’s pro se motion for compassionate release is

scheduled for Monday, December 14, 2020 at 11:15 a.m. The parties shall use the following dial-

in information to call in to the conference: Call-in Number: (888) 363-4749; Access Code:

1015508. This conference line is open to the public.

         As the Court will discuss at the conference, the Court is still considering Mr. Beras’s

motion for compassionate release. However, the Court is making arrangements for the

assignment of counsel to Mr. Beras so that he may consult with an attorney regarding the

potential immigration-related consequences of any reduction of his sentence pursuant to 18

U.S.C. § 3582(c).

         The Clerk of Court is directed to mail a copy of this order to Mr. Beras at the address

listed in his motion.

SO ORDERED.

Dated:      December 14, 2020
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
